108 F.3d 329
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Lee Ann BETZ, Plaintiff-Appellant,v.MEMORIAL SLOAN-KETTERING CANCER CENTER, Defendant-Appellee.
No. 96-9012.
United States Court of Appeals, Second Circuit.
Feb. 27, 1997.

1
APPEARING FOR APPELLANT:  Lee Ann Betz, pro se, Middle Island, N.Y.


2
APPEARING FOR APPELLEE:Joel E. Cohen, McDermott, Will & Emery, New York, N.Y.


3
Present:  NEWMAN, Chief Judge, McLAUGHLIN, Circuit Judge, OWEN,* District Judge.


4
Lee Ann Betz appeals pro se from the July 31, 1996, judgment dismissing, on motion for summary judgment, her suit claiming a retaliatory discharge by her former employer, in violation of Title VII, as well as a state law "whistleblower" claim under New York Labor Law § 740.


5
Both claims were properly rejected for reasons fully discussed in Judge Patterson's comprehensive 20-page opinion.  We affirm on the basis of his opinion.



*
 Of the United States District Court for the Southern District of New York, sitting by designation